Exhibit 99.1 Energy King, Inc. OTCBB Trading Symbol: ENKG Quick Reference Shares Outstanding: 111,762,018 Fiscal Year: December Corporate Headquarters: Irvine, CA Company Website: www.enkg.com Overview We are in the Home Energy Service business led by an accomplished management team with a clear vision utilizing a blue print based on past successes. Although our roots are in the HVAC and Plumbing industry we are expanding our business to meet the megatrend for “Green” and Energy Efficient Technologies that will spawn a wide array of energy products and services for the home. We plan to leverage our foothold in the traditional HVAC business into a leading edge Home Energy Service business. Vision To create a $500 Million Home Energy Service Company in Five Years by: · Acquiring, operating and growing profitable companies · Expanding into “Green” and Energy Efficient Technology Services · Being the provider of choice for Home Energy Services in the markets we serve · Being the employer of choice · Creating a large customer base and distribution channel for incremental growth · Growing current and acquired operations a minimum of 10% annually Income Statement 2007 2006 2005 Revenue $ 13,603,000 6,273,000 2,064,197 Cost of Sales 7,583,000 3,809,000 1,328,906 Gross Profit 6,020,000 2,464,000 735,291 % Gross Profit 44.3 39.3 35.6 Printed and distributed by DME CAPITAL, LLC Strategy To create a Home Energy Service name and distribution channel by: · Leveraging our industry reputation and relationships · Acquiring residential service providers in the Sun-Belt states who have well established names and sizeable active customer bases · Introduce tag line of “Powered by Energy King” to all acquisitions · Expanding offerings into “Green” and Energy Efficient Technologies via licensing agreements, strategic partnerships and or acquisitions · Acquire only net income accretive companies · Purchase companies at 3-5x operating income · Expand within regions by adding smaller acquisitions and opening new locations in a hub-and-spokes configuration to achieve concentration, synergies and name recognition. · Target companies that possess strong management teams · Ensure acquired companies are capable, and willing, to fully integrate with Energy King’s operations, accounting, marketing and sales systems Projections 2008 2009 2010 2011 2012 Revenues $ 19,903,820 87,231,898 219,767,054 367,743,759 526,840,697 Cost of Sales 11,798,128 48,519,792 121,967,926 198,225,136 285,247,032 Gross Profit 8,105,692 38,712,107 97,799,128 169,518,623 241,593,666 % Gross Profit 41 44 45 46 46 Acquisition Strategy Our president will lead our acquisition strategy with a seasoned team of HVAC experts who have completed over 100 acquisitions. We will acquire properties to achieve our revenue objective of $500 million over the next five years. The Company's acquisition program is designed to enhance its position in existing markets and to expand its operations into new markets. The Company is acquiring profitable residential HVAC and Plumbing businesses with well developed market positions that are engaged in the maintenance, repair and replacement segments of the Home Energy service industries in order to develop synergies from the combined operations. For example, the combination of two or more companies providing complementary services of HVAC, plumbing and “Green” Energy within a geographical market will enable the Company to offer to the combined customer bases a wider range of services from a single supplier. Market
